DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 09/09/2021 have been entered. Claims 1-20 remain pending in the application. The amendments overcome each claim objection and rejection under 35 USC 112(b) set forth in the previous office action mailed on 06/14/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 9, 11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfeffer et al. (US 5,735,289).
Regarding claim 1, Pfeffer et al. discloses a tissue specimen retrieval device (10, FIGs 1 and 2A-2C, col 3 line 43-col 5 line 22), comprising: a first shaft (12, FIGs 1 and 2A-2C, col 3 lines 43-47) including a first end (30 and half of loop 26 connected to 30 i.e. portion of loop 26 visible in FIG 1) of a bag brim (26 and 30, 32 which extend proximally therefrom, col 3 line 64-col 4 line 15) for supporting a tissue 
Regarding claim 8, Pfeffer et al. discloses the bag brim is made from a shape memory alloy (Col 4 lines 38-39 discloses mesh 24 can be held open by the resilience of wire loop 26 and col 4 lines 6-14 disclose brim 26 is preferably made of a metallic substance such as spring steel. A biased spring steel is interpreted as a shape memory alloy).
Regarding claim 9, Pfeffer et al. discloses the bag brim being made from a material selected from a group consisting of polymers, plastics, composite materials, surgical stainless steel, and aluminum (Col 4 lines 6-14 disclose brim 26 can be made from nylon or aramid, which are both polymers).  
Regarding claim 11, Pfeffer et al. discloses when the second shaft is fully approximated relative to the first shaft the bag brim and tissue specimen bag are fully deployed (FIG 1 shows a position where section shaft 14 is fully approximated relative to the distal end of first shaft 12. In this position, the bag brim and tissue bag 22 are fully deployed).  
Regarding claim 14, Pfeffer et al. discloses shape memory alloy is biased in a substantially circular shape (Col 4 lines 37-38 disclose brim 26 is a wire loop that is resiliently held in an open position. FIG 1 shows the open loop shape is substantially circular in shape).  
Regarding claim 15, Pfeffer et al. discloses a tissue specimen retrieval device (10, FIGs 1 and 2A-2C, col 3 line 43-col 5 line 22), comprising: a first shaft (12, FIGs 1 and 2A-2C, col 3 lines 43-47) including .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pfeffer et al. (US 5,735,289).
Regarding claim 7, Pfeffer et al. discloses the invention substantially as claimed, as set forth above for claim 1.
Pfeffer et al. is silent regarding a drive coupling configured to operably couple the second end of the bag brim to the second shaft.  Pfeffer et al. is further silent regarding any mechanisms at the proximal end of the device as FIGs 1-2C show only the distal end.
However, in the alternative embodiment of FIGs 7A-7B, Pfeffer et al. teaches handle elements attached to the proximal ends of the first and second shafts, including a drive coupling (Washer 50 and screw 54, col 7 lines 1-23. In FIGs 7A-7B, screw 54 is misnumbered as 48) configured to operably couple the second end of the bag brim to the second shaft (Col 7 lines 1-23 disclose how 50/54 can be tightened or loosened to couple the second end of the bag brim 32 to the second shaft 14 during use. Therefore, 50/54 are interpreted as a drive coupling configured to operably couple the second end of the bag brim to the second shaft because they are movable and can be manipulated during use to couple or uncouple the bag brim to the shaft).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Pfeffer et al. to have the proximal handle end taught by the embodiment of FIGs 7A-7B, for the purpose of having a means to grip and control the first and second shaft for translation relative to one another and for having a mechanism to control the first and second ends of the bag brim such that they can be operably coupled to the second shaft.

Claims 10, 12, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeffer et al. (US 5,735,289), in view of Whitfield (US 2006/0229640).
Regarding claim 10, Pfeffer et al. discloses the invention substantially as claimed, as set forth above for claim 1.

However, Whitfield teaches a tissue specimen retrieval device (100, FIGs 1a-1b) having a bag brim (230, FIG 4, paragraph [0027]) and a tissue specimen bag (260, FIGs 1a-1b and 3, paragraphs [0023-0027]) sized for organ entrapment and removal (Paragraph [0024]) wherein the bag brim has a first deployed diameter (The diameter taken at some partially deployed position) and at least one further deployed position (FIGs 1a-1b; the fully deployed position), and wherein the diameter of the bag brim in the further deployed position is about 1.5-6.0 inches (Paragraph [0024] discloses the bag, and therefore the bag brim, can have a diameter from 1.5-6.0 inches).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the diameter of the bag brim in a fully deployed position to be about 1.5-6.0 inches, as taught by Whitfield, for the purpose of being sized the be suitable for the purpose of organ entrapment removal (Whitfield: paragraph [0024]). It further would have been obvious to select a fully deployed diameter of six inches, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Pfeffer et al. would not operate differently with the claimed diameter and the device would function appropriately having the claimed diameter. Further, applicant places no criticality on the range claimed, indicating simply that the diameter “is contemplated” to be within the claimed range and that diameters outside of that range can be selected upon any particular purpose or to achieve any particular result (specification pp. [0030]). In the device as modified, the diameter of the bag brim in the first deployed 
Regarding claim 12, Pfeffer et al. discloses the invention substantially as claimed, as set forth above for claim 11.
Pfeffer et al. contemplates the removal of large tissue specimens such as a diseased organ (Col 4 lines 39-46) but is silent regarding any deployed diameters of the bag brim, specifically when the bag brim and tissue specimen bag are fully deployed the diameter of the bag brim being about six inches.  
However, Whitfield teaches a tissue specimen retrieval device (100, FIGs 1a-1b) having a bag brim (230, FIG 4, paragraph [0027]) and a tissue specimen bag (260, FIGs 1a-1b and 3, paragraphs [0023-0027]) sized for organ entrapment and removal (Paragraph [0024]) wherein the bag brim has a first deployed diameter (The diameter taken at some partially deployed position) and at least one further deployed position (FIGs 1a-1b; the fully deployed position), and wherein the diameter of the bag brim in the further deployed position is about 1.5-6.0 inches (Paragraph [0024] discloses the bag, and therefore the bag brim, can have a diameter from 1.5-6.0 inches).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the diameter of the bag brim in a fully deployed position to be about 1.5-6.0 inches, as taught by Whitfield, for the purpose of being sized the be suitable for the purpose of organ entrapment removal (Whitfield: paragraph [0024]). It further would have been obvious to select a deployed diameter of six inches, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Pfeffer et al. would not operate differently with the claimed diameter and the device would function 
Regarding claim 13, Pfeffer et al. discloses the invention substantially as claimed, as set forth above for claim 11.
Pfeffer et al. contemplates the removal of large tissue specimens such as a diseased organ (Col 4 lines 39-46) but is silent regarding any deployed diameters of the bag brim, specifically the diameter of the bag brim varying in the range of about two inches to about six inches when transitioning from the first deployed position to the fully deployed position.  
However, Whitfield teaches a tissue specimen retrieval device (100, FIGs 1a-1b) having a bag brim (230, FIG 4, paragraph [0027]) and a tissue specimen bag (260, FIGs 1a-1b and 3, paragraphs [0023-0027]) sized for organ entrapment and removal (Paragraph [0024]) wherein the bag brim has a first deployed diameter (The diameter taken at some partially deployed position) and at least one further deployed position (FIGs 1a-1b; the fully deployed position), and wherein the diameter of the bag brim in the further deployed position is about 1.5-6.0 inches (Paragraph [0024] discloses the bag, and therefore the bag brim, can have a diameter from 1.5-6.0 inches).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the diameter of the bag brim in a fully deployed position to be about 1.5-6.0 inches, as taught by Whitfield, for the purpose of being sized the be suitable for the purpose of organ entrapment removal (Whitfield: paragraph [0024]). It further would have been obvious to select a deployed diameter of six inches, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not 
Regarding claim 20, Pfeffer et al. discloses the invention substantially as claimed, as set forth above for claim 15.
Pfeffer et al. contemplates the removal of large tissue specimens such as a diseased organ (Col 4 lines 39-46) but is silent regarding any deployed diameters of the bag brim, specifically the diameter of the bag brim varying in the range of about two inches to about six inches when transitioning from the first deployed position to the fully deployed position.  
However, Whitfield teaches a tissue specimen retrieval device (100, FIGs 1a-1b) having a bag brim (230, FIG 4, paragraph [0027]) and a tissue specimen bag (260, FIGs 1a-1b and 3, paragraphs [0023-0027]) sized for organ entrapment and removal (Paragraph [0024]) wherein the bag brim has a first deployed diameter (The diameter taken at some partially deployed position) and at least one further deployed position (FIGs 1a-1b; the fully deployed position), and wherein the diameter of the bag brim in the further deployed position is about 1.5-6.0 inches (Paragraph [0024] discloses the bag, and therefore the bag brim, can have a diameter from 1.5-6.0 inches).  
.  
Allowable Subject Matter
Claims 2-6 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 2 and 16, the prior art of record fails to teach a tissue specimen retrieval device as defined by claims 1 and 15 respectively, while additionally teaching “the first end of the bag brim is fixed  Pfeffer et al. (US 5,735,289), there is no connection between the first end of the bag brim and the first shaft that could reasonably be interpreted as a “pivot” in light of the specification and in light of the mechanical definition understood by one of ordinary skill in the art. A pivot requires the structure of at least some point, pin, or shaft around which a mechanism turns or rotates, which Pfeffer does not disclose nor would there be motivation to modify the prior art reference to have the claimed features. Regarding claim 3, the prior art of record fails to teach a tissue specimen retrieval device as defined by claim 1, while additionally teaching “the second end of the bag brim is fixed to the second shaft about a dynamic pivot”. In the closest prior art, Pfeffer et al. (US 5,735,289), there is no connection between the second end of the bag brim and the second shaft that could reasonably be interpreted as a “pivot” in light of the specification and in light of the mechanical definition understood by one of ordinary skill in the art. A pivot requires the structure of at least some point, pin, or shaft around which a mechanism turns or rotates, which Pfeffer does not disclose nor would there be motivation to modify the prior art reference to have the claimed features.
Response to Arguments
Applicant’s arguments, see page 7, filed 09/09/2021, with respect to the rejection(s) of claim(s) 1 and 15 under 35 USC 102(a)(1) in view of Parihar (US 2011/0184431) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pfeffer et al. (US 5,735,289) to teach the newly recited limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771